


110 HRES 962 IH: Congratulating the city of Inglewood,

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 962
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2008
			Ms. Waters submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the city of Inglewood,
		  California on its 100th anniversary and commending the city for its growth and
		  resilience.
	
	
		Whereas the city of Inglewood is proud to celebrate its
			 100th anniversary as an incorporated city;
		Whereas the centennial is a milestone reflecting hard work
			 and accomplishment made possible by a dedicated community;
		Whereas over the years, the city of Inglewood has grown
			 and flourished from what was once considered a sleepy settlers’ town into a
			 thriving and vibrant metropolitan community with booming business and a
			 demonstrated commitment to providing public services and community outreach,
			 supporting economic development, and providing housing to the community;
		Whereas this proud city, and the community members and
			 staff who support it, proudly accept the challenge to better and grow a
			 thriving city;
		Whereas in light of the theme Cherishing our Past,
			 Embracing our Future, the city of Inglewood envisions a centennial that
			 celebrates Inglewood’s rich legacy and provides opportunities for the community
			 to come together, and to learn and appreciate the city’s magnificent
			 heritage;
		Whereas the city also looks forward to welcoming another
			 100 years of success through community spirit, unity, and dedication;
		Whereas the centennial will be the biggest celebration
			 Inglewood has held since the year of incorporation in 1908, at which time the
			 population was 1,200;
		Whereas today, Inglewood continues to grow with a
			 population of 120,000 and over 11,000 businesses; and
		Whereas the city appreciates and is grateful for the
			 positive and dynamic elements of the community including residents, students,
			 artists, educational institutions, businesses, community service organizations,
			 houses of worship, and neighborhood associations who have helped make Inglewood
			 the City of Champions: Now, therefore, be it
		
	
		That the United States House of
			 Representatives congratulates the City of Inglewood, California on its 100th
			 anniversary and commends the city for its growth and resilience.
		
